DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-19, in the reply filed on 11 January 2022 is acknowledged.  The traversal is on the grounds that a person of ordinary skill in the art would find no other process for using the claimed product given applicant has amended the method claim to withdraw the method step of “…tightening a fastener to translationally move the nut…”  This argument has been found persuasive and the restriction requirement has been withdrawn and the process claims have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 November 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Comment / Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15 and 20:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims, and specifically does not disclose a fitting assembly comprising a seal and a nut disposed within a nut receptacle of a body that further includes a converging portion and a central axis as recited by applicant’s claimed invention.
The most relevant art attributed to Bansal et al. (US 11,225,992 B2) discloses a fitting assembly comprising a nut disposed within a nut receptacle of a body having a central axis.  Bansal fails to disclose or fairly suggest a seal and a converging portion as recited by applicant’s claimed invention.
Applicant’s claimed invention requires the affirmative structural limitations, inter alia, of a seal and a nut disposed within a nut receptacle of a body that further includes a converging portion and a central axis and one of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a nut fitting assembly as recited by the affirmative structural limitations and method steps of applicant’s claimed invention.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Lee A Holly/Primary Examiner, Art Unit 3726